Citation Nr: 1604818	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  13-13 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Regional Office in Decatur, Georgia


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1981 to May 1986 and August 1993 to December 1993.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

While the Board regrets the delay, additional development is required before the Veteran's claim is decided.  At the outset, the Board notes that VA is obliged to provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

The Veteran has initiated a claim for service connection for a low back disability, which he has asserted either resulted from a motor vehicle accident (MVA) in service, or was proximately caused by his service connected neck disability.  A review of his service treatment records does not indicate he received treatment for a low back disability in service; however, the Veteran's official service personnel file does show he was involved in a significant MVA in August 1995.  A subsequent May 1997 investigation by the Veteran's unit determined the MVA occurred in the line of duty.  

The Veteran's outpatient treatment records from the Atlanta and San Diego VA Medical Centers (VAMCs) reflect the Veteran's consistent reports of low back pain throughout the pendency of the claim.  More recently, an April 2012 treatment note from the San Diego VAMC indicates an X-ray study revealed mild multi-level degenerative changes at the L3-L4 and L5-S1 levels.  

The Board also notes an April 2008 statement from the Veteran's treating physician at the Atlanta VAMC.  This statement shows the Veteran has received treatment at the pain clinic for chronic back pain.  The physician also determined the Veteran's injury resulted from an "on-the-job injury;"  however, the examiner did not specify whether this work-related injury resulted from the Veteran's in-service MVA, or some other post-service injury.  Nonetheless, the Board finds the above-noted McLendon criteria have been satisfied, and an examination with medical opinion is warranted.  This follows, because the evidence establishes a clear in-service event, which may have proximately caused the Veteran's currently diagnosed lumbar spine degenerative disc disease.  Additionally, a medical opinion is also warranted to determine whether the Veteran's service connected neck disability either caused or aggravated his lumbar spine disability.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, to determine the nature and etiology of the Veteran's claimed low back disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.   

The examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's low back disability: 

a) originated during his period of active service or is otherwise etiologically related to his active service, to specifically include the motor vehicle accident in August 1995; 

b) was caused by his service-connected neck disability; or

c) was permanently worsened by his service-connected neck disability.

The examiner must provide a complete rationale for all proffered opinions.  If the examiner is unable to provide any requested opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any additional development deemed necessary.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

